ORDER
PER CURIAM.
James E. Granberry (Movant) appeals from the motion court’s denial of post-conviction relief pursuant to Movant’s Rule 24.035 motion after an evidentiary hearing. Movant pleaded guilty to one count of a class B felony of violence or injury to others while an inmate in a correctional facility, Section 217.385, RSMo 2000, for which he was sentenced to five years’ imprisonment to run consecutive to a previous sentence. Movant contends the motion court erred denying his Rule 24.035 motion for lack of jurisdiction because Movant’s mental condition constituted cause for the failure to timely file his motion and Movant thereby incurred actual prejudice.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. Movant did not timely file his Rule 24.035 motion for post-conviction relief and the failure to file a timely motion constitutes a complete waiver of any right to proceed under the rule. Anderson v. State, 41 S.W.3d 16, 17 (Mo.App. E.D.2001). An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).